DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 09/06/2022 has been entered. Claims 1-6, 8-13 and 15-19 remain pending in the application. 
Applicant’s amendments have overcome the claim objections as previously set forth in the non-final office action mailed on 06/06/2022.
  Applicant’s amendments have overcome the rejections under 35 USC 112(a) as previously set forth in the non-final office action mailed on 06/06/2022.
Applicant’s amendments have overcome the rejections under 35 USC 112(b) as previously set forth in the non-final office action mailed on 06/06/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al (US 2003/0168970) (Tominaga) in view of Nomura et al (US 2009/0160323) (Nomura).

In reference to claim 1-2, 13 and 15, Tominaga teaches an organic electroluminescent device comprising an anode, a cathode and at least one organic compound layer between the anode and the cathode, including a hole transport layer, a light emitting layer, an electron transport layer and the like (Tominaga abstract [0004]; [0008]; [0058]; [0133] [0050]) at least one of the organic compound layers is an electron transporting material containing layer comprise a compound Phen-2) as shown below (see e.g. examples 45-48). 

    PNG
    media_image1.png
    158
    297
    media_image1.png
    Greyscale

Given that Tominaga discloses the device structure that encompasses the presently claimed device, including an electron transport layer comprising a compound Phen-2, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device structure, which is both disclosed by Tominaga and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
	

Tominaga does not expressly teach that the hole transport compound is a compound of formula (2) as instantly claimed.

With respect to the difference, Nomura teaches organic electroluminescent devices comprising a carbazole of formula (1) (Nomura [0010]), specifically a compound 301 as shown below that is useful as a hole-transport layer material (Nomura [0016] [0017] [0021]). Nomura further teaches that when the compound is used for forming a hole transporting layer, a light emitting device having high luminous efficiency, low power consumption and low driving voltage (Nomura [0021]-[0022]) can be obtained. 

    PNG
    media_image2.png
    294
    303
    media_image2.png
    Greyscale


In light of the motivation of using the compound of formula (1), e.g. compound 301, as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 301 as described by Nomura as the hole transport layer material in the device of Tominaga in order to provide a device with high luminous efficiency, low power consumption and low driving voltage and thereby arrive at the claimed invention. 
For Claim 1: Reads on a device with the claimed structure wherein the first organic material layer is an electron transport layer comprising a compound Phen-2 and the second organic material layer is a hole transport layer comprising an aryl amine compound of formula 301, compound Phen-2 reads on chemical Formula 1 wherein G1 and G2 are each a phenyl group, m and n are each 1, and each of Ar1 and Ar2 are a phenanthroline group and X is a carbon atom. 
For Claim 2: Reads on an electron transfer layer. 
For Claim 13: Reads on a hole transfer layer. 
For Claim 15: Reads on formula 2-1. 

In reference to claim 3, Tominaga in view of Nomura teaches the device as described above for claim 1 and further teaches that the compound Phen-2 has an ionization potential of 6.11 eV (Table 2). While the ionization potential is not necessarily the identical value to the HOMO depending on the method of measurement, they are highly related properties and the IP of 6.11 eV is considered sufficiently close to, in the absence of data demonstrating otherwise, meet the claimed requirements for HOMO values. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claims 4-6, Tominaga in view of Nomura teaches the device as described above for claim 1 including a compound Phen-2. While Tominaga is silent as to the band gap, LUMO and triplet energy of the compound Phen-2, these properties are inherent properties of the materials and are inseparable therefrom. As the structure of Phen-2 meets all of the structural limitations of the instant claims, appears to have at least some of the electronic properties (HOMO energy as described above), and has a very similar structure to the exemplary compounds of the instant claims the compound is considered to meet the claimed property limitations. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.


In reference to claim 16, Tominaga in view of Nomura teaches the device as described above for claim 1. Tominaga further teaches that the device configuration can be used with a blue light emitting layer material (Tominaga Table 2 example 47). The selection of one configuration among the various configurations taught (red, blue green, etc) by Tominaga in view of Nomura would have been obvious in order to have arrived at the claimed blue emitting layer.  

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al (US 2003/0168970) (Tominaga) in view of Nomura et al (US 2009/0160323) (Nomura) as evidenced by Manninen et al (J. Mater. Chem., 2012, 22, 22971) (Manninen).

In reference to claim 8, Tominaga in view of Nomura teaches the device as described above for claim 1 including a compound Phen-2 and further teaches it is used with a host material and dopant (e.g. Alq3 and DCJTB) (see e.g. example 46). 

While Tominaga in view of Nomura does not expressly state that the host material has the claimed HOMO energy level relative to that of Phen-2, these properties are inherent to the materials included in such layers. Phen-2 has an approximate HOMO level 0f 6.11 eV and, as evidenced by Manninen, AlQ2 has a homo level of ~ 5.5 eV (Manninen figure 5). While these values were not identified using the exact same method of measurement as specified in the instant claims, they are sufficiently different from one another that (0.6 eV), in the absence of results demonstrating that they do not meet the claim, it is expected that they would meet the claim requirement for differences in  HOMO energy level of at least 0.2 eV. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al (US 2003/0168970) (Tominaga) in view of Nomura et al (US 2009/0160323) (Nomura) as evidenced by Cölle et al (J. Appl. Phys., 2004, 96, 11, p 6133-6141 (Cölle).


In reference to claims 9, Tominaga in view of Nomura teaches the device as described above for claim 1 including a compound Phen-2 and further teaches it is used with a host material and dopant (e.g. Alq3 and DCJTB) (see e.g. example 46).

While Tominaga is silent as to the triplet energy of the compound Phen-2 and Alq3, these properties are inherent properties of the materials and are inseparable therefrom. As the structure of Phen-2 meets all of the structural limitations of the instant claims, appears to have at least some of the electronic properties (HOMO energy as described above), and has a very similar structure to the exemplary compounds of the instant claims the compound is considered to meet the claimed property limitations. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

Further, as is evidenced by Cölle, Alq3 has a triplet energy state of approximately 2.17 eV (Cölle p. 6140 col 2 para 2). As the compound Phen-2 likely has a HOMO close to 2.7 eV (i.e. similar to that of highly structurally similar compound 11 of the instant specification table 1) the device of Tominaga in view of Nomura is expected to possess the claimed properties inherently. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga in view of Nomura as applied to claim 1 above and further in view of Kamalasanan et al (US 2013/0015431) (Kamalasanan).

In reference to claims 10-11, Tominaga in view of Nomura teaches the device as described above for claim 1. 

Tominaga in view of Nomura does not expressly teach the inclusion of a n-type dopant material of formula 10 as instantly claimed. 

With respect to the difference, Kamalasanan teaches a lithium quinolate material of compound 1 (Kamalasanan [0041][0043]) as shown below and that doping of this material in electron transport materials improves their electron mobility (Kamalasanan [0004]). 

    PNG
    media_image3.png
    108
    262
    media_image3.png
    Greyscale

In light of the motivation of using compound 1 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a dopant in the electron transport layer as described by Kamalasanan in the device of Tominaga in view of Nomura in order to improve electron mobility and thereby arrive at the claimed invention. 
For Claim 10: Reads on a compound of formula 10 wherein M is Lithium, A is an alkene group that is bonded to the ring formed between N and O. 
For Claim 11: Reads on formula 10-1 wherein M is lithium. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga in view of Nomura as applied to claim 1 above and further in view of Zeika et al (US 20100102709) (Zeika).

In reference to claims 17-18, Tominaga in view of Nomura teaches the device as described above for claim 1 and further teaches that the hole transport layer can be formed of a plurality of layers, e.g. 2 layers. 

Tominaga in view of Nomura does not expressly teach that the hole transport dopant is a compound of formula 3 as instantly claimed.

With respect to the difference, Zeika teaches a doping [3]-radialene compound, e.g.  (2E,2'E,2''E)-2,2',2''-(cyclopropane-1,2,3-triylidene)tris(2-(perfluoro- phenyl)-acetonitrile) as shown below for the doping of common hole transport materials that is efficient at doping and that doping with such materials improves device stability, increased light emission quantum yield (Zeika [0059] [0008]-0011]). 

    PNG
    media_image4.png
    266
    321
    media_image4.png
    Greyscale


In light of the motivation of using the [3]-radialene dopant as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the dopant as described by Zeika in order to provide a stable device and thereby arrive at the claimed invention. 

While Tominaga in view of Nomura and Zeika does not expressly state that the electrode side layer of the two hole transport layers is an ‘acceptor layer’ the claimed layer and the layer of the prior art meets all of the structural and compositional requirements of the claimed layer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
For Claim 17: Reads on wherein the device comprises an acceptor layer including a material of formula 3 wherein A1, A2 and A3 are each an aryl group substituted by halogen groups. 
For Claim 18: Reads on wherein the acceptor layer further comprises the material of formula 2. 

In reference to claim 19, Tominaga in view of Nomura and Zieka teaches the device as described above for claim 18 and further teaches that the doping of the hole transport layer takes place in such a manner than the molar ratio of matrix molecule to doping agent is 1:5 to 1:1000. Such a molar ratio range overlaps with the instantly claimed weight% when adjusted for the materials included. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.

Claim 12 is directed to a device comprising a specific compound of the Chemical formula 1 and a compound of chemical formula 2. A search of the prior art did not identify such compounds. 

The closest prior art corresponds to Tominaga in view of Nomura. Tominaga teaches devices comprising compounds of Chemical Formula 1 and Nomura provides specific materials of Chemical formula 2 for use in such a device with necessary motivations provided. However, Tominaga in view of Nomura do not teach the specific compounds of Chemical formula 1 that are claimed in claim 12. Tominaga does not provide sufficient motivation to one of ordinary skill in the art to select substituents from among the many possible substituents taught therein to arrive at any of the specifically claimed materials as claimed in claim 12. The prior art as a whole further doers not provide sufficient motivation to make such selections. 

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786